

Exhibit 10.15
2014 GATES INDUSTRIAL CORPORATION PLC
STOCK INCENTIVE PLAN
 
1.
Purpose of the Plan

The purpose of the Plan (as defined below) is to aid the Company (as defined
below) and its Affiliates (as defined below) in recruiting and retaining key
employees, directors, other service providers, or independent contractors and to
motivate such employees, directors, other service providers, or independent
contractors to exert their best efforts on behalf of the Company and its
Affiliates by providing incentives through the granting of Awards (as defined
below). The Company expects that it will benefit from the added interest which
such key employees, directors, other service providers, or independent
contractors will have in the welfare of the Company as a result of their
proprietary interest in the Company’s success.
 
2.
Definitions

The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:
(a)    Act: The Securities Exchange Act of 1934, as amended, or any successor
thereto.
(b)    Affiliate: With respect to any entity, any entity directly or indirectly
controlling, controlled by, or under common control with, such entity. As used
herein, the term “control” (including the terms “controlled by” and “under
common control with”) means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, as trustee or executor, by
contract or otherwise, including the ownership, directly or indirectly, of
securities having the power to elect a majority of the board of directors or
similar body governing the affairs of such Person.
(c)    Award: Individually or collectively, any Option, Stock Appreciation Right
or Other Stock-Based Award (including a Restricted Stock Award or Restricted
Stock Units) granted pursuant to the Plan.
(d)    Award Agreement: shall have the meaning ascribed to it in Section 3(b)
hereof.
(e)    Beneficial Owner: A “beneficial owner”, as such term is defined
in Rules 13d-3 and 13d-5 under the Act (or any successor rule thereto).
(f)    Board: The Board of Directors of the Company.
(g)    Change in Control: (i) the sale or disposition, in one or a series of
related transactions, of all or substantially all of the assets of the Company
and its Subsidiaries, as a whole, to any Person or Group other than the Sponsor
or the Company or (ii) any Person or Group, other than the Sponsor, is or
becomes the Beneficial Owner, directly or indirectly, of more than 50% of the
total voting power of the voting stock of the Company, including by way of
merger, consolidation or otherwise, and the Sponsor ceases to control the Board.
(h)    Code: The Internal Revenue Code of 1986, as amended, or any successor
thereto. Reference in the Plan to any section of the Code shall be deemed to
include any regulations or other interpretative guidance under such section, and
any amendments or successor provisions to such section, regulations or guidance.
(i)    Committee: The Compensation Committee of the Board (or a subcommittee
thereof), or such other committee of the Board (including, without limitation,
the full Board) to which the Board has delegated power to act under or pursuant
to the provisions of the Plan, and if no such Committee has been created, the
Board.
(j)    Company: Gates Industrial Corporation plc, a company registered in
England and Wales.
(k)    Detrimental Activity: The term “Detrimental Activity” means any of the
following: (i) unauthorized disclosure of any confidential or proprietary
information of the Company or any of its Affiliates; (ii) any activity that
results in the termination of the Participant’s Employment with the Company or
any of its Subsidiaries for Cause (as defined in the applicable Award Agreement)
or any resignation by the Participant at a time when grounds exist for a
termination by the Company or any of its Subsidiaries for Cause; (iii) the
breach of any non-competition, non-solicitation, non-disparagement or other
similar restrictive covenants in any agreement with the Company or its
Affiliates; or (iv) fraud or other intentional misconduct, directly or
indirectly, contributing to any financial restatements or irregularities, in
each case, as determined by the Committee in good faith.




--------------------------------------------------------------------------------




(l)    Effective Date: The date the Board approves the Plan, or such later date
as is designated by the Board.
(m)    Employment: The term “Employment” as used herein and/or in an Award
Agreement shall be deemed to refer to (i) a Participant’s employment if the
Participant is an employee of the Company or any of its Subsidiaries, (ii) a
Participant’s services as a consultant or independent contractor, if the
Participant is a consultant to or independent contractor of the Company or any
of its Subsidiaries and (iii) a Participant’s services as
a non-employee director, if the Participant is a non-employee member of the
Board. The Committee, in its sole discretion, shall exclusively determine the
Employment status of a Participant.
(n)    Fair Market Value: The term “Fair Market Value” shall mean, on a given
date, (i) if there should be a public market for the Shares on such date, the
closing price of the Shares as reported on such date on the principal national
securities exchange on which such Shares are listed or admitted to trading, or,
if no sale of Shares shall have been reported on any national securities
exchange, then the immediately preceding date on which sales of the Shares have
been so reported or quoted shall be used, and (ii) if there should not be a
public market for the Shares on such date, the Fair Market Value shall be the
value of the Shares determined by the Committee in good faith and with respect
to Awards that are subject to Section 409A, in compliance with the requirements
of Section 409A.
(o)    Group: A “group” as such term is used for purposes of Section 13(d) or
Section 14(d) of the Act (or any successor section thereto).
(p)    Option: An option to purchase Shares granted pursuant to Section 6 of the
Plan.
(q)    Option Price: The purchase price per Share of an Option, as determined
pursuant to Sections 6(a) and (b) of the Plan.
(r)    Other Stock-Based Awards: Awards granted pursuant to Section 8 of the
Plan.
(s)    Participant: An employee, director, other service provider, or
independent contractor of the Company or its Affiliates who is selected by the
Committee to participate in the Plan.
(t)    Person: A “person”, as such term is used for purposes of Section 13(d) or
Section 14(d) of the Act (or any successor section thereto).
(u)    Plan: The 2014 Gates Industrial Corporation plc Stock Incentive Plan, as
it may be amended or supplemented from time to time.
(v)    Public Trading Date: The first date upon which Shares are listed (or
approved for listing) upon notice of issuance on any national securities
exchange.
(w)    Restricted Stock Award: A share of restricted stock granted pursuant to
Section 8 of the Plan.
(x)    Restricted Stock Unit: Restricted stock units granted pursuant to
Section 8 of the Plan.
(y)    Section 409A: Section 409A of the Code.
(z)    Share or Shares: A share of the Company, par value of $0.0001 per share.
(aa)    Sponsor: The Blackstone Group, L.P. and its Affiliates.
(bb)    Stock Appreciation Right: A stock appreciation right granted pursuant to
Section 7 of the Plan.
(cc)    Subsidiary: With respect to an entity, a subsidiary corporation, as
defined in Section 424(f) of the Code, of such entity.
 




--------------------------------------------------------------------------------




3.
Shares Subject to the Plan

(a)    Subject to Section 9, the total number of Shares which may be issued
under the Plan is 35,555,556 (the “Share Pool”) plus any Shares purchased for
Fair Market Value under a Share purchase program. The Shares may consist, in
whole or in part, of unissued Shares or treasury Shares. The issuance of Shares
or the payment of cash upon the exercise of an Award or in consideration of the
settlement, cancellation, or termination of an Award, or the withholding
or “net-settling” of Shares in payment of the Option Price or exercise price or
applicable withholding or other applicable taxes relating to an Award, shall
reduce the total number of Shares available under the Plan, as applicable (with
any Awards settled in cash reducing the total number of Shares by the number of
Shares determined by dividing the cash amount to be paid thereunder by the Fair
Market Value of one Share on the date of payment). Shares which are subject to
Awards or portions of Awards which are canceled, forfeited or terminated,
otherwise expire by their terms without being exercised, or terminate or lapse
without the payment of consideration may be granted again subject to Awards
under the Plan. Subject to consultation with the Chief Executive Officer of the
Company (the “CEO”), the Committee intends (but is not obligated) to (i) grant
(A) Awards in respect of 80% of the Share Pool by December 31, 2014 (the
“Initial Grants”), (B) Awards in respect of an additional 10% of the Share Pool
within eighteen (18) months after the Effective Date, and (C) Awards in respect
of the remaining 10% of the Share Pool at such time as may be mutually agreed to
by the CEO and the Committee (the Awards granted pursuant to clause (B) and/or
clause (C), the “Subsequent Grants”). With respect to a Subsequent Grant that is
an Option or Stock Appreciation Right and is granted to a Participant who
received an Initial Grant, the Committee intends (but is not obligated) to grant
an additional Award (or a bonus under another plan or agreement) such that each
Subsequent Grant together with such additional Award (or bonus) will have
substantially the same intrinsic value on the date of a Change in Control as the
Initial Grant, as determined in the Committee’s good faith discretion.
(b)    Agreements Evidencing Awards. Each Award granted under the Plan shall be
evidenced by an Award agreement (the “Award Agreement”) that shall contain such
provisions and conditions as the Committee deems appropriate; provided, that,
except as otherwise expressly provided in an Award Agreement, if there is any
conflict between any provision of the Plan and an Award Agreement, the
provisions of the Plan shall govern. Unless otherwise provided herein, the
Committee may grant Awards in tandem with or in substitution for any other Award
or Awards granted under the Plan. By accepting an Award pursuant to the Plan, a
Participant thereby agrees that the Award shall be subject to all of the terms
and provisions of the Plan and the applicable Award Agreement.
 
4.
Administration

(a)    Generally. The Plan shall be administered by the Committee, which may
delegate its duties and powers in whole or in part to any subcommittee thereof.
Additionally, the Committee may delegate the authority to grant Awards under the
Plan to any employee or group of employees of the Company or an
Affiliate; provided, that such delegation and grants are consistent with
applicable law and guidelines established by the Board from time to time. Awards
may, in the discretion of the Committee, be made under the Plan in assumption
of, or in substitution for, outstanding awards previously granted by the Company
or its Affiliates or a company acquired by the Company or with which the Company
combines. The number of Shares underlying such substitute awards shall not be
counted against the aggregate number of Shares available for Awards under the
Plan.
(b)    Powers. The Committee may correct any defect or supply any omission or
reconcile any inconsistency in the Plan or Award Agreement in the manner and to
the extent the Committee deems necessary or desirable, without the consent of
any Participant. Any decision of the Committee in the interpretation and
administration of the Plan, as described herein, shall lie within its sole and
absolute discretion and shall be final, conclusive and binding on all parties
concerned (including, but not limited to, Participants and their beneficiaries
or successors). The Committee shall have the full power and authority in its
sole discretion to make any determinations that it deems necessary or desirable
for the administration of the Plan. Without limiting the generality of the
foregoing, in particular, the Committee shall have the authority in its sole
discretion to:
(i)    exercise all of the powers granted to it under the Plan;
(ii)    construe and interpret the Plan and any Award Agreement;
(iii)    amend the Plan to reflect changes in applicable law, subject to the
limitations imposed by Sections 13 and 18 of the Plan;




--------------------------------------------------------------------------------




(iv)    grant Awards and determine who shall receive Awards, when such Awards
shall be granted and establish the terms and conditions of such Awards,
consistent with the Plan, including to determine the number of Shares to be
covered by each such Award so granted, to approve forms of Award Agreement for
such Awards, setting forth provisions with regard to the effect of a termination
of Employment on such Awards, and waive any such terms or conditions at any
time;
(v)    instruct (or cause the Company to instruct) the registered office
provider of the Company to make the appropriate entries in the register of
members of the Company in respect of issuances of Shares pursuant to Awards or
otherwise under the Plan;
(vi)    amend any outstanding Award Agreement in any respect, including, without
limitation, to (A) accelerate the time or times at which the Award becomes
vested, unrestricted or may be exercised (and, in connection with such
acceleration, the Committee may provide that any Shares acquired pursuant to
such Award shall be restricted shares, which are subject to vesting, transfer,
forfeiture or repayment provisions similar to those in the Participant’s
underlying Award Agreement), (B) accelerate the time or times at which Shares
are delivered under the Award (and, without limitation on the Committee’s
rights, in connection with such acceleration, the Committee may provide that any
Shares delivered pursuant to such Award shall be restricted shares, which are
subject to vesting, transfer, forfeiture or repayment provisions similar to
those in the Participant’s underlying Award Agreement), (C) waive or amend any
goals, restrictions or conditions set forth in such Award Agreement, or impose
new goals, restrictions and conditions, or (D) reflect a change in the
Participant’s circumstances (e.g., a change to part-time employment status or a
change in position, duties or responsibilities), but, subject to Section 13 or
as otherwise specifically provided herein, no such amendment shall materially
adversely impair the rights of a Participant under an outstanding Award without
such Participant’s consent; and
(vii)    to establish, amend and rescind any rules and regulations relating to
the Plan, including, without limitation, to determine, at any time, in
accordance with Section 13, whether, to what extent and under what circumstances
and method or methods:
(A)    Awards may be (1) settled in cash, Shares, other securities, other Awards
or other property (in which event, the Committee may specify what other effects
such settlement shall have on the Participant’s Award, including the effect on
any repayment provisions under the Plan or Award Agreement), in all cases
subject to Sections 6(c) and 7(b) of the Plan, (2) exercised or (3) canceled,
forfeited or suspended;
(B)    Shares, other securities, other Awards or other property and other
amounts payable with respect to an Award may be deferred either automatically or
at the election of the Participant or of the Committee;
(C)    to the extent permitted under applicable law, loans (whether or not
secured by Shares) may be extended by the Company with respect to any Awards;
and
(D)    Awards may be settled by the Company or its Affiliates or any of its or
their designees.
(c)    Taxes. The Committee shall require payment of any amount it may determine
to be necessary to withhold for federal, state, local or other applicable taxes
as a result of the exercise, grant or vesting of an Award and the Company or one
of its Affiliates shall have the right and are authorized to withhold any
applicable withholding or other applicable taxes with respect to any Award, its
exercise, or any payment or transfer under or with respect to the Award and to
take such other action(s) as may be necessary in the opinion of the Committee to
satisfy all obligations for the payment of such withholding or other applicable
taxes. The Committee may specify in an Award Agreement or otherwise that the
Participant may elect to pay a portion or all of such withholding or other
applicable taxes by (i) delivery in Shares or (ii) having Shares withheld by the
Company from any Shares that would have otherwise been received by the
Participant, provided that with respect to Shares withheld pursuant to clause
(ii), the number of such Shares may not have a Fair Market Value greater than
the minimum required statutory withholding.
(d)    Actions. Actions of the Committee, when acting through a committee may be
taken by the vote of a majority of its members present at a meeting (which may
be held telephonically). Any action may be taken by a written instrument signed
by a majority of such committee’s members, and action so taken shall be fully as
effective as if it had been taken by a vote at a meeting.
(e)    Final and Binding Decisions. The Committee shall make all determinations
necessary or advisable in administering the Plan. Any decision of the Committee
in the interpretation and administration of the Plan, as described herein, shall
lie within its sole and absolute discretion and shall be final, conclusive and
binding on all parties concerned (including, but not limited to, Participants
and their beneficiaries and successors).




--------------------------------------------------------------------------------




(f)    Actions of the Board. Notwithstanding anything to the contrary contained
herein (including the delegation of authority to the Committee by the Board),
the Board may, in its sole discretion, at any time and from time to time, grant
Awards or administer the Plan. In any such case, the Board shall have all of the
authority and responsibility granted to the Committee herein.
(g)    Exculpation and Indemnification. No member of the Board or the Committee
(each such Person, a “Covered Person”) shall have any liability to any Person
(including any Participant) for any action taken or omitted to be taken or any
determination made in good faith with respect to the Plan or any Award. Each
Covered Person shall be indemnified and held harmless by the Company against and
from (i) any loss, cost, liability or expense (including attorneys’ fees) that
may be imposed upon or incurred by such Covered Person in connection with or
resulting from any action, suit or proceeding to which such Covered Person may
be a party or in which such Covered Person may be involved by reason of any
action taken or omitted to be taken under the Plan or any Award Agreement, in
each case, in good faith and (ii) any and all amounts paid by such Covered
Person, with the Company’s approval, in settlement thereof, or paid by such
Covered Person in satisfaction of any judgment in any such action, suit or
proceeding against such Covered Person, provided that the Company shall have the
right, at its own expense, to assume and defend any such action, suit or
proceeding and, once the Company gives notice of its intent to assume the
defense, the Company shall have sole control over such defense with counsel of
the Company’s choice. The foregoing right of indemnification shall not be
available to a Covered Person to the extent that a court of competent
jurisdiction in a final judgment or other final adjudication, in either case,
not subject to further appeal, determines that the acts or omissions of such
Covered Person giving rise to the indemnification claim resulted from such
Covered Person’s bad faith, fraud or willful misconduct. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which Covered Persons may be entitled under the Company’s memorandum and
articles of association (as may be amended from time to time), as a matter of
law, or otherwise, or any other power that the Company may have to indemnify
such Persons or hold them harmless.
 
5.
Limitations

No Award may be granted under the Plan after the tenth anniversary of the
Effective Date, but Awards theretofore granted may extend beyond that date.
 
6.
Terms and Conditions of Options

(a)    General. The Committee shall have the right and power to grant to any
Participant, subject to the limitation of Section 5, an Option to purchase
Shares at such price, on such terms and subject to such conditions that are
consistent with the Plan and established by the Committee. Options granted under
the Plan shall be non-qualified stock options for federal income tax purposes,
as evidenced by the related Award Agreements, and shall be subject to the terms
and conditions hereof and to such other terms and conditions, not inconsistent
therewith, as the Committee shall determine.
(b)    Option Price. The Option Price per Share shall be determined by the
Committee, provided that, for the purposes of an Option granted under the Plan
to a Participant who is a U.S. or Canadian taxpayer, in no event will (i) the
Option Price be less than 100% of the Fair Market Value of a Share on the date
an Option is granted (other than in the case of Options granted in substitution
of previously granted awards, as described in Section 4(a)) and (ii) any Option
be granted unless the Share on which it is granted constitutes “service
recipient stock” (within the meaning of Section 409A) with respect to the
applicable Participant.
(c)    Exercisability. Options granted under the Plan shall be exercisable at
such time and upon such terms and conditions as may be determined by the
Committee, but in no event shall an Option be exercisable more than ten years
after the date it is granted.
(d)    Exercise of Options.
(i)    Except as otherwise provided in the Plan or in an Award Agreement, an
Option may be exercised for all, or from time to time any part, of the Shares
for which it is then exercisable.




--------------------------------------------------------------------------------




(ii)    For purposes of Section 6 of the Plan, the exercise date of an Option
shall be the later of the date a notice of exercise is received by the Company
and, if applicable, the date payment is received by the Company pursuant to
clause (A), (B), (C), (D) or (E) in the following sentence. The purchase price
for the Shares as to which an Option is exercised shall be paid to the Company
as designated by the Committee, pursuant to one or more of the following
methods: (A) in cash or its equivalent (e.g., by check or, if permitted by the
Committee, a full-recourse promissory note) or (B) to the extent specified in an
Award Agreement or otherwise permitted by the Committee in its sole discretion,
(i) in Shares having a Fair Market Value equal to the aggregate Option Price for
the Shares being purchased and satisfying such other requirements as may be
imposed by the Committee; provided, that such Shares have been held by the
Participant for any period as established from time to time by the Committee in
order to avoid adverse accounting treatment applying generally accepted
accounting principles, (ii) if there is a public market for the Shares at such
time, subject to such rules as may be established by the Committee, through the
delivery of irrevocable instructions to a broker to sell Shares obtained upon
the exercise of the Option and to deliver promptly to the Company an amount out
of the proceeds of such sale equal to the aggregate Option Price for the Shares
being purchased, (iii) using a net settlement mechanism whereby the number of
Shares delivered upon the exercise of the Option will be reduced by a number of
Shares that has a Fair Market Value equal to the Option Price, or (iv) using any
combination of the permitted exercise methods, provided, in each case, that the
Participant tenders cash or its equivalent to pay any applicable withholding or
other applicable taxes (unless otherwise permitted by the Committee).
(iii)    Unless otherwise expressly provided in the applicable Award Agreement,
no Participant shall have any rights to dividends or other rights of a
stockholder with respect to Shares subject to an Option until the Participant
has given written notice of exercise of the Option, paid in full for such Shares
and, if applicable, has satisfied any other conditions imposed by the Committee
pursuant to the Plan or specified in the applicable Award Agreement, including
the requirement that the Participant tender cash or its equivalent to pay any
applicable withholding or other applicable taxes.
(iv)    In addition, the Company shall not be required to issue or deliver any
certificate or certificates for or make any entries in the Company’s register of
members with respect to Shares purchased upon the exercise of any Option or
portion thereof prior to fulfillment of all of the following conditions:
(A)    The admission of such Shares to listing on all stock exchanges on which
such class of stock is then listed, if applicable;
(B)    The completion of any registration or other qualification of such Options
or Shares under any applicable law, or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body
which the Committee shall, in its sole discretion, deem necessary or advisable;
(C)    The obtaining of any approval or other clearance from any applicable
governmental agency which the Committee shall, in its sole discretion, determine
to be necessary or advisable;
(D)    The lapse of such reasonable period of time following the exercise of the
Option as the Committee may establish from time to time for reasons of
administrative convenience; and
(E)    The receipt by the Company of full payment for such Shares subject to
option, including payment of any applicable withholding or other applicable tax.
(e)    Attestation. Wherever in this Plan or any Award Agreement a Participant
is permitted to pay the exercise price of an Option or taxes relating to the
exercise of an Option by delivering Shares, the Participant may, subject to
procedures satisfactory to the Committee, satisfy such delivery requirement by
presenting proof of beneficial ownership of such Shares, in which case the
Company shall treat the Option as exercised without further payment and/or shall
withhold such number of Shares from the Shares acquired by the exercise of the
Option, as appropriate.
(f)    Buyout Provisions. The Committee may at any time offer to buy out for
payment in cash or Shares an Option previously granted, based on such terms and
conditions as the Committee shall establish and communicate to the Participant
at the time that such offer is made.
 




--------------------------------------------------------------------------------




7.
Terms and Conditions of Stock Appreciation Rights

(a)    Grants. The Committee may grant (i) a Stock Appreciation Right
independent of an Option or (ii) a Stock Appreciation Right in connection with
an Option, or a portion thereof. A Stock Appreciation Right granted pursuant to
clause (ii) of the preceding sentence (A) may be granted at the time the related
Option is granted or at any time prior to the exercise or cancellation of the
related Option, (B) shall cover the same number of Shares covered by such Option
(or such lesser number of Shares as the Committee may determine), and (C) shall
be subject to the same terms and conditions as such Option except for such
additional limitations as are contemplated by this Section 7 (or such additional
limitations as may be included in an Award Agreement).
(b)    Exercise Price. The exercise price per Share under a Stock Appreciation
Right shall be determined by the Committee, provided that, for the purposes of a
Stock Appreciation Right granted under the Plan to a Participant who is a U.S.
or Canadian taxpayer, in no event will (i) the exercise price be less than 100%
of the Fair Market Value of a Share on the date the Stock Appreciation Right is
granted (other than in the case of a Stock Appreciation Right granted in
substitution of previously granted awards, as described in Section 4(a)) and
(ii) any Stock Appreciation Right be granted unless the Share in respect of
which it is granted constitutes “service recipient stock” (within the meaning of
Section 409A) with respect to the applicable Participant.
(c)    Terms of Grant. Each Stock Appreciation Right granted independent of an
Option shall entitle a Participant upon exercise to an amount equal to (i) the
excess of (A) the Fair Market Value of one Share on the exercise date over
(B) the exercise price per Share, times (ii) the number of Shares covered by the
Stock Appreciation Right or the portion thereof that is being exercised. Each
Stock Appreciation Right granted in connection with an Option, or a portion
thereof, shall entitle a Participant to surrender to the Company the unexercised
Option, or any portion thereof, and to receive from the Company in exchange
therefor an amount equal to (i) the excess of (A) the Fair Market Value of one
Share on the exercise date over (B) the Option Price per Share, times (ii) the
number of Shares covered by the Option, or portion thereof, which is
surrendered. Payment to the Participant shall be made in Shares or in cash, or
partly in Shares and partly in cash (any such Shares valued at such Fair Market
Value), all as shall be determined by the Committee.
(d)    Exercisability. Stock Appreciation Rights may be exercised from time to
time upon actual receipt by the Company of written notice of exercise stating
the number of Shares with respect to which the Stock Appreciation Right is being
exercised. The date a notice of exercise is received by the Company shall be the
exercise date. No fractional Shares will be issued in payment for Stock
Appreciation Rights, but instead cash will be paid for a fraction or, if the
Committee should so determine, the number of Shares will be rounded downward to
the next whole Share.
(e)    Limitations. The Committee may impose, in its discretion, such conditions
upon the exercisability or transferability of Stock Appreciation Rights as it
may deem fit, but in no event shall a Stock Appreciation Right be exercisable
more than ten years after the date it is granted. Unless otherwise expressly
provided in the applicable Award Agreement, no Participant shall have any rights
to dividends or other rights of a stockholder with respect to any Stock
Appreciation Right. In addition, the Company shall not be required to issue or
deliver any certificate or certificates for Shares subject to any Stock
Appreciation Right prior to the fulfillment of all the conditions of
Sections 6(d)(iv)(A), (B), (C), (D), and (E).


8.
Other Stock-Based Awards

The Committee, in its sole discretion, may grant or sell Awards of Shares,
Restricted Stock Awards, Restricted Stock Units, and Awards that are valued in
whole or in part by reference to, or are otherwise based on the Fair Market
Value of, Shares (“Other Stock-Based Awards”). Such Other Stock-Based Awards
shall be in such form, and dependent on such conditions, as the Committee shall
determine, including, without limitation, the right to receive, or vest with
respect to, one or more Shares (or the equivalent cash value of such Shares)
upon the completion of a specified period of service, the occurrence of an event
and/or the attainment of performance objectives. Other Stock-Based Awards may be
granted alone or in addition to any other Awards granted under the Plan. Subject
to the provisions of the Plan, the Committee shall determine to whom and when
Other Stock-Based Awards will be made, the number of Shares to be awarded under
(or otherwise related to) such Other Stock-Based Awards; whether such Other
Stock-Based Awards shall be settled in cash, Shares or a combination of cash and
Shares; and all other terms and conditions of such Awards (including, without
limitation, the vesting provisions thereof and provisions ensuring that all
Shares so awarded and issued shall be fully paid and non-assessable).
 




--------------------------------------------------------------------------------




9.
Adjustments Upon Certain Events

Notwithstanding any other provisions in the Plan to the contrary, the following
provisions shall apply to all Awards granted under the Plan:
(a)    Equity Restructurings. In the event of any change in the outstanding
Shares after the Effective Date by reason of any extraordinary Share
distribution or split, recapitalization, reclassification, rights
offering, split-up or spin-off or any other event that constitutes an “equity
restructuring” within the meaning of Statement of Financial Accounting Standards
ASC Topic 718, the Committee shall adjust the Plan and outstanding Awards as it
deems necessary, in good faith, to prevent dilution or enlargement of rights
immediately resulting from such event or transaction (or in order to preserve
the economic value of the outstanding Awards and the value that may be delivered
pursuant to outstanding Awards under the Plan), with such adjustments to be made
in such manner as the Committee may determine, in its sole discretion. Action by
the Committee may include: (i) adjustment of the number and kind of shares that
may be delivered under the Plan; (ii) adjustment of the number and kind of
shares subject to outstanding Awards; (iii) adjustment of the Option Price or
exercise price of outstanding Awards or the measure to be used to determine the
amount of the benefit payable on an Award; (iv) payment of an amount in cash to
the holder of the Award; and/or (v) any other adjustments that the Committee
determines to be equitable. Without limiting the foregoing, in the event of a
subdivision of the outstanding Shares (stock-split), a declaration of a dividend
payable in Shares, or a combination or consolidation of the outstanding Shares
into a lesser number of Shares, the authorization limits under Section 3 shall
automatically be adjusted proportionately, and the Shares then subject to each
Award shall automatically, without the necessity for any additional action by
the Committee, be adjusted proportionately without any change in the aggregate
Option Price or other exercise or purchase price therefor.
(b)    Mergers, Reorganizations and Other Corporate Transactions. In the event
of any change in the outstanding Shares after the Effective Date by reason of
any reorganization, merger, consolidation, combination, repurchase or exchange
of Shares or other securities of the Company, issuance of warrants or other
rights to purchase Shares or other securities of the Company, extraordinary
dividend, distribution or return of capital, or other similar corporate
transaction or event that affects the Shares such that an adjustment is
determined by the Committee in good faith to be appropriate or desirable
(including, without limitation, in order to preserve the economic value of the
outstanding Awards and the value that may be delivered pursuant to outstanding
Awards under the Plan), the Committee in its sole discretion and without
liability to any Person shall make such substitution or adjustment, if any, as
it deems to be equitable (subject to Sections 16 and 18), as to (i) the number
of Shares or other securities of the Company (or number and kind of other
securities or property including cash) with respect to which Awards have or may
be granted under the Plan, (ii) the terms of any outstanding Award, including
(A) the number of Shares or other securities of the Company (or number and kind
of other securities or property) subject to outstanding Awards or to which
outstanding Awards relate and (B) the Option Price or exercise price of any
Stock Appreciation Right and/or (iii) any other affected terms of such Awards.
(c)    Change in Control. In the event of a Change in Control after the
Effective Date, (i) if determined by the Committee in the applicable Award
Agreement or otherwise, any outstanding Awards then held by Participants which
are unexercisable or otherwise unvested or subject to lapse restrictions shall
automatically be deemed exercisable or otherwise vested or no longer subject to
lapse restrictions, as the case may be, as of immediately prior to such Change
in Control and (ii) the Committee may (subject to Sections 16 and 18), but shall
not be obligated to, (A) accelerate, vest or cause the restrictions to lapse
with respect to all or any portion of an Award, (B) cancel such Awards for fair
value (as determined in the sole discretion of the Committee) which, in the case
of Options and Stock Appreciation Rights, may equal the excess, if any, of value
of the consideration to be paid in the Change in Control transaction to holders
of the same number of Shares subject to such Options or Stock Appreciation
Rights (or, if no consideration is paid in any such transaction, the Fair Market
Value of the Shares subject to such Options or Stock Appreciation Rights) over
the aggregate exercise price of such Options or Stock Appreciation Rights (and,
for the avoidance of doubt, any Options and Stock Appreciation Rights with an
Option Price or exercise price, as applicable, that is greater than or equal to
the per Share consideration to be paid or Fair Market Value per Share in such
Change in Control transaction may be cancelled for no consideration), (C)
provide for the issuance of substitute Awards or the assumption or replacement
of such Awards, in each case, that will substantially preserve the otherwise
applicable terms of any affected Awards previously granted hereunder as
determined by the Committee in its sole discretion whether by any successor or
survivor Person, or a parent or Affiliate thereof or (D) provide that for a
period of at least 7 days prior to the Change in Control, such Awards shall be
exercisable, to the extent applicable, as to all Shares subject thereto and, to
the extent not exercised, the Committee may further provide that upon the
occurrence of the Change in Control, such Awards shall terminate and be of no
further force and effect.




--------------------------------------------------------------------------------




(d)    Other Provisions. After any adjustment made pursuant to this Section 9,
the number of Shares subject to each outstanding Award shall be rounded down to
the nearest whole number. The existence of the Plan, any Award Agreement and the
Awards granted hereunder shall not affect or restrict in any way the right or
power of the Company or the stockholders of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, any merger or consolidation of the Company,
any issue of stock or of options, warrants or rights to purchase stock or of
bonds, debentures, preferred or prior preference stocks whose rights are
superior to or affect the Shares or the rights thereof or which are convertible
into or exchangeable for Shares, or the dissolution or liquidation of the
Company, or any sale or transfer of all or any part of its assets or business,
or any other corporate act or proceeding, whether of a similar character or
otherwise.


10.
No Right to Employment or Awards

The granting of an Award under the Plan shall impose no obligation on the
Company or any Affiliate to continue the Employment of a Participant and shall
not lessen or affect the Company’s or any Affiliate’s right to terminate the
Employment of such Participant. No Participant or other Person shall have any
claim to be granted any Award.
 
11.
Successors and Assigns

The Plan and any applicable Award Agreement shall be binding on all successors
and assigns of the Company and a Participant, including, without limitation, the
estate of such Participant and the executor, administrator or trustee of such
estate, or any receiver or trustee in bankruptcy or representative of the
Participant’s creditors.
 
12.
Nontransferability of Awards

Unless otherwise provided in an Award Agreement or the Plan, no Award (or any
rights and obligations thereunder) granted to any Person under the Plan may be
sold, exchanged, transferred, assigned, pledged, hypothecated or otherwise
disposed of or hedged, in any manner (including through the use of any
cash-settled instrument), whether voluntarily or involuntarily and whether by
operation of law or otherwise, other than by will or by the laws of descent and
distribution, and all Awards (and any rights thereunder) shall be exercisable
during the life of the Participant only by the Participant or the Participant’s
legal representative. Notwithstanding the foregoing, the Committee may permit,
under such terms and conditions that it deems appropriate in its sole
discretion, a Participant to transfer any Award to any Person or entity that the
Committee so determines. Any sale, exchange, transfer, assignment, pledge,
hypothecation, other disposition or hedge in violation of the provisions of this
Section 12 shall be null and void.
 
13.
Amendments or Termination

The Board may amend, alter or discontinue the Plan, but no amendment, alteration
or discontinuation shall be made, (a) after the Public Trading Date, without the
approval of the shareholders of the Company, if such action would (except as is
provided in Section 9 of the Plan), increase the total number of Shares reserved
for the purposes of the Plan or (b) without the consent of Participants holding
a majority in the economic interests, if such action would materially diminish
the rights of the Participants under the Awards theretofore granted to such
Participants under the Plan; provided, however, that the Committee may (i) amend
the Plan in such manner as it deems necessary to permit the granting of Awards
meeting the requirements of the Code or other applicable laws (including,
without limitation, to avoid adverse tax consequences to the Company or to
Participants) and (ii) amend any outstanding Awards in a manner that is not
materially adverse to a Participant, except as otherwise may be permitted
pursuant to Section 9 hereof or as is otherwise contemplated pursuant to the
terms of the Award, without the Participant’s consent.
 
Notwithstanding any provision of the Plan to the contrary, in the event that the
Committee determines that any amounts payable hereunder will be taxable to a
Participant under Section 409A prior to payment to such Participant of such
amount, the Company may (a) adopt such amendments to the Plan and Awards and
appropriate policies and procedures, including amendments and policies with
retroactive effect, that the Committee determines necessary or appropriate to
preserve the intended tax treatment of the benefits provided by the Plan and
Awards hereunder and/or (b) take such other actions as the Committee determines
necessary or appropriate to avoid the imposition of an additional tax under
Section 409A of the Code.
 




--------------------------------------------------------------------------------




14.
International Participants

With respect to Participants who reside or work outside the United States of
America, the Committee may, in its sole discretion, amend the terms of the Plan
or Awards with respect to such Participants in order to conform such terms with
the requirements of local law or to obtain more favorable tax or other treatment
for a Participant, the Company or any Affiliate.
 
15.
Choice of Law

The Plan shall be governed by and construed in accordance with the laws of the
Cayman Islands without regard to conflicts of laws.
 
16.
Other Laws; Restrictions on Transfer of Shares

The Committee may refuse to issue or transfer any Shares or other consideration
under an Award if, acting in its sole discretion, it determines that the
issuance or transfer of such Shares or such other consideration might violate
any applicable law or regulation or entitle the Company to recover the same
under Section 16(b) of the Act, as amended, and any payment tendered to the
Company by a Participant, other holder or beneficiary in connection with the
exercise of such Award shall be promptly refunded to the relevant Participant,
holder or beneficiary. Without limiting the generality of the foregoing, no
Award granted hereunder shall be construed as an offer to sell securities of the
Company or any of its Affiliates, and no such offer shall be outstanding, unless
and until the Committee in its sole discretion has determined that any such
offer, if made, would be in compliance with all applicable requirements of the
United States federal and any other applicable securities laws.
 
17.
Effectiveness of the Plan

The Plan shall be effective as of the Effective Date.
 
18.
Section 409A of the Code

This Plan and Awards issued hereunder shall be interpreted in accordance with
Section 409A. Notwithstanding other provisions of the Plan or any Award
Agreements thereunder, no Award shall be granted, deferred, accelerated,
extended, paid out or modified under this Plan in a manner that would result in
the imposition of an additional tax under Section 409A upon a Participant. In
the event that it is reasonably determined by the Committee that, as a result of
Section 409A, payments in respect of any Award under the Plan may not be made at
the time contemplated by the terms of the Plan or the relevant Award Agreement,
as the case may be, without causing the Participant holding such Award to be
subject to taxation under Section 409A, the Company will make such payment on
the first day that would not result in the Participant incurring any tax
liability under Section 409A, which action may include, but is not limited to,
delaying payment to a Participant who is a “specified employee” within the
meaning of Section 409A until the first day following the six month period
beginning on the date of the Participant’s termination of Employment. The
Company shall use commercially reasonable efforts to implement the provisions of
this Section 18 in good faith; provided that neither the Company, the Committee
nor any of the Company’s employees, directors or representatives shall have any
liability to Participants with respect to this Section 18.
 
19.
Miscellaneous.

(a)    Transfers and Leaves of Absence. For purposes of the Plan, unless the
Committee determines otherwise: (i) a transfer of a Participant’s Employment
without an intervening period of separation among the Company and any Subsidiary
or Affiliate of the Company shall not be deemed a termination of Employment; and
(ii) a Participant who is granted a leave of absence in writing or who is
entitled to a statutory leave of absence shall be deemed to have remained in the
employ of the Company (or such Subsidiary or Affiliate, as applicable) during
such leave of absence.




--------------------------------------------------------------------------------




(b)    Right of Offset. The Company shall have the right to offset against its
obligation to deliver Shares (or other property or cash) under the Plan or any
Award Agreement any outstanding amounts (including, without limitation, travel
and entertainment or advance account balances, loans, repayment obligations
under any Awards or amounts repayable to the Company pursuant to tax
equalization, housing, automobile or other employee programs) that the
Participant then owes to the Company and any amounts the Committee otherwise
deems appropriate pursuant to any tax equalization policy or agreement;
provided, that the Participant is first offered the opportunity to pay cash for
such outstanding amounts. Notwithstanding the foregoing, the Committee shall
have no right to offset against its obligation to deliver Shares (or other
property or cash) under the Plan, in respect of any Award, or in respect of
any non-qualified deferred compensation amounts if such offset would subject the
Participant to the additional tax imposed under Section 409A in respect of such
offset Award or non-qualified deferred compensation amount.
(c)    Waiver of Claims. Each Participant who receives an Award recognizes and
agrees that before being selected by the Committee to receive an Award he or she
has no right to any benefits under such Award. Accordingly, in consideration of
the Participant’s receipt of any Award hereunder, he or she expressly waives any
right to contest the amount of any Award, the terms of any Award Agreement, any
determination, action or omission hereunder or under any Award Agreement by the
Committee, the Company, its Subsidiaries, and Affiliates, or the Board, or any
amendment to the Plan or any Award Agreement (other than an amendment to the
Award Agreement for which his or her consent is expressly required by the
express terms of the Award Agreement or the Plan).
(d)    Nature of Payments. Any and all grants of Awards and deliveries of cash,
securities or other property under the Plan shall be in consideration of
services performed or to be performed for the Company by the Participant. Awards
under the Plan may, in the discretion of the Committee, be made in substitution
in whole or in part for cash or other compensation otherwise payable to a
Participant. Only whole Shares shall be delivered under the Plan. Awards shall,
to the extent reasonably practicable, be aggregated in order to eliminate any
fractional Shares. Fractional Shares may, in the discretion of the Committee, be
forfeited or be settled in cash or otherwise as the Committee may determine. All
grants and deliveries of Shares, cash, securities or other property under the
Plan shall constitute a special discretionary incentive payment to the
Participant and shall not be required to be taken into account in computing the
amount of salary or compensation of the Participant for the purpose of
determining any contributions to or any benefits under any pension, retirement,
profit-sharing, bonus, life insurance, severance or other benefit plan of the
Company or under any agreement with the Participant, unless the Company
specifically provides otherwise.
(e)    Shares Covered by Plan. For purposes of Section 3, a Share will be
considered to be “covered by” the Plan if (i) if it is available for issuance
pursuant to the Plan but is not subject to an outstanding Award or (ii) it is
subject to an outstanding Award. For purposes of Section 3, (A) an Option or
Stock Appreciation Right that has been granted under the Plan will be considered
to be an “outstanding” Award until is it exercised or terminates, is forfeited
or cancelled or otherwise expires by its terms, (B) a Share that has been
granted as an Award under the Plan that is subject to vesting conditions will be
considered an “outstanding” Award until the vesting conditions have been
satisfied or the Award terminates, is forfeited or cancelled or otherwise
expires unvested by its terms and (C) any Award other than an Option, Stock
Appreciation Right or Share that is subject to vesting conditions will be
considered to be an “outstanding” Award until it has been settled.
(f)    Non-Uniform Determinations. The Committee’s determinations under the Plan
and Award Agreements need not be uniform and any such determinations may be made
by it selectively among Participants who receive, or Persons in the Employment
of the Company, its Subsidiaries, or its Affiliates who are eligible to receive,
Awards under the Plan (whether or not such Persons are similarly situated).
Without limiting the generality of the foregoing, the Committee shall be
entitled, among other things, to makenon-uniform and selective determinations
under Award Agreements, and to enter into non-uniform and selective Award
Agreements, as to (i) the Persons to receive Awards, (ii) the terms and
provisions of Awards and (iii) whether a Participant’s Employment has been
terminated for purposes of the Plan.
(g)    No Third Party Beneficiaries. Except as expressly provided in the Plan or
an Award Agreement, neither the Plan nor any Award Agreement shall confer on any
Person other than the Company and the Participant receiving any Award any rights
or remedies thereunder.
(h)    Other Payments or Awards. Nothing contained in the Plan shall be deemed
in any way to limit or restrict the Company from making any award or payment to
any Person under any other plan, arrangement or understanding, whether now
existing or hereafter in effect.
(i)    Plan Headings. The headings in the Plan are for the purpose of
convenience only and are not intended to define or limit the construction of the
provisions hereof.




--------------------------------------------------------------------------------




(j)    Severability. Whenever possible, each provision of the Plan shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of the Plan is held to be invalid, illegal or unenforceable
in any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or any other jurisdiction, but the Plan shall be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision had never been contained herein.
(k)    Participant Representations. The Company may require a Participant, as a
condition to the grant or exercise of, or acquisition of Shares under, any
Option or Stock Appreciation Right, (A) to give written representations
satisfactory to the Company as to the Participant’s knowledge and experience in
financial and business matters, and/or to employ a purchaser representative
reasonably satisfactory to the Company who is knowledgeable and experienced in
financial and business matters, and to give written representations satisfactory
to the Company that he or she is capable of evaluating, alone or together with
the purchaser representative, the merits and risks of exercising the Option or
Stock Appreciation Right, (B) to give written representations satisfactory to
the Company stating that the Participant is acquiring the Shares subject to the
Option or Stock Appreciation Right for the Participant’s own account and not
with any present intention of selling or otherwise distributing the Shares, and
(C) to give such other written representations as are deemed necessary or
appropriate by the Company and its counsel. The foregoing requirements, and any
representations given pursuant to such requirements, shall be inoperative if
(1) the issuance of the Shares upon the exercise or acquisition of Shares under
the applicable Option or Stock Appreciation Right has been registered under a
then currently effective registration statement under the Securities Act or
(2) as to any particular requirement, a determination is made by counsel for the
Company that such requirement need not be met in the circumstances under the
then applicable securities laws. The Company may, upon advice of counsel to the
Company, place legends on stock certificates issued under the Plan as such
counsel deems necessary or appropriate in order to comply with applicable
securities laws, including, but not limited to, legends restricting the transfer
of the Shares.
(l)    Clawback; Forfeiture. Notwithstanding anything to the contrary contained
herein, the Committee may, in its sole discretion, provide in an Award Agreement
or otherwise that the Committee may cancel such Award if the Participant has
engaged in or engages in any Detrimental Activity. The Committee may, in its
sole discretion, also provide in an Award Agreement or otherwise that (i) if the
Participant otherwise has engaged in or engages in any Detrimental Activity (for
these purposes, clause (i) of such definition shall be subject to materiality)
while employed by the Company or any of its Subsidiaries or during the
Post-Termination Period (as such term is defined in a nonqualified stock option
agreement between the Company and the Participant) and such activity is, or
could reasonably be expected to be, injurious to the financial condition or
business reputation of the Company or any of its Subsidiaries or Affiliates, the
Participant will forfeit any gain realized on the vesting or exercise of such
Award, and must repay the gain to the Company and (ii) if the Participant
receives any amount in excess of what the Participant should have received under
the terms of the Award for any reason (including, without limitation, by reason
of a financial restatement, mistake in calculations or other administrative
error), as determined by the Committee in good faith or by the Company’s
independent auditors, then the Participant shall be required to repay any such
excess amount to the Company. Without limiting the foregoing, all Awards shall
be subject to reduction, cancellation, forfeiture or recoupment to the extent
necessary to comply with applicable law.


